UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

DONOVON LEE, #MZ7143,

Plaintiff, CIVIL ACTION NO. 1:18-cv-02360

Vv. (CONNER, C.J.)
(SAPORITO, M.J.)
SGT J. SMITH, CO II, SCI Camp
Hill, et al.,

 

Defendants.
MEMORANDUM

This is a prisoner civil rights action, which was commenced on
October 24, 2018, by the filing of the pro se complaint in this matter,
signed and dated by the plaintiff, Donovon Lee, on October 17, 2018.1
(Doc. 1.) At the time of filing, Lee was incarcerated at SCI Fayette, a state
correctional facility located in Fayette County, Pennsylvania. His claims,
however, concern the conditions of his prior confinement at SCI Camp
Hill, a state correctional facility located in Cumberland County,

Pennsylvania. Lee has been granted leave to proceed in forma pauperis

 

1 The plaintiff originally lodged the complaint, together with a
motion for leave to proceed in forma pauperis, with the wrong federal
district court. The matter was promptly transferred to this Court and we
granted the plaintiff leave to proceed in forma pauperis and deemed the
complaint filed. (Doc. 2; Doc. 11.)
in this action. (Doc. 11.)

The matter now comes before the Court on a Rule 37 motion to
compel by the pro se plaintiff, which is fully briefed and ripe for
disposition. (Doc. 26; see also Doc. 28; Doc. 29; Doc. 32.)

I. BACKGROUND

The plaintiff, Donovon Lee, is a state prisoner, serving a term of
imprisonment for sex offenses involving a minor victim. In his complaint,
Lee alleges that, on July 3, 2017, while he was incarcerated at SCI Camp
Hill, defendants Sergeant J. Smith and Officer T.D. Kline violated Lee’s
Eighth Amendment right to be free from cruel and unusual punishment
by failing to intervene and protect him from a rape and assault at the
hands of his cellmate, a non-party inmate named Michael Morefield. Lee
alleges that, before the assault occurred, Smith explicitly encouraged it
by informing Morefield of the nature of Lee’s criminal offenses and
encouraging him to threaten to assault Lee. The plaintiff further alleges
that Kline not only watched Morefield physically assault Lee and failed
to intervene to stop the assault, but he also verbally coached Morefield
on where to hit Lee as he did so. The plaintiff also alleges that Kline told

him to keep his mouth shut and “forget the whole situation” or else Kline
would find him and make him “regret snitching,” which Lee contends is
a violation of his First Amendment petition rights.

For relief, Lee seeks an unspecified award of damages. He also
seeks an injunction directing that the defendants be disciplined by their
employer, the Pennsylvania Department of Corrections, or criminally
prosecuted.

II. DISCUSSION

By his motion, the plaintiff seeks an order compelling the
defendants to produce documents responsive to four Rule 34 requests for
the production of documents: (1) the defendants’ employment disciplinary
records; (2) investigative reports, including PREA investigation #2017-P-
844 and police investigation #PA17-7210461; (8) medical reports,
including photographic documentation and lab results; and (4) a copy of
the transcript of the plaintiff's deposition, taken on July 30, 2019.

The plaintiff served his document requests on defense counsel in

August 2019,2 and the defendants served their responses to the requests

 

2 The precise date of service is unclear from the record before us.

The plaintiff submitted a copy of the request for discovery to the Court
for filing, which was received and docketed on August 9, 2019. (Doc. 22.)
The Court construed the request as a Rule 37 motion to compel
(continued on next page)
on September 238, 2019. (See Doc. 22; Doc. 28-1; Doc. 32-2; Doc. 32-3.) The
defendants raised no objection to requests #2 and #8, indicating that they
were producing 155 pages of investigative records responsive to #2 and
15 pages of medical records responsive to #3. They further noted that
they possessed no photographs responsive to #3. The defendants objected
to request #1 on the grounds that it sought information that was not
proportional to the needs of this case and that it sought confidential
personnel information which could jeopardize institutional safety and
security. They objected to request #4 on the ground that the transcript
was in the possession of a third party (the court reporter who transcribed
the deposition), who could provide it upon request at the plaintiff's own

expense.?

A. Requests #2 and #3

We start with requests #2 Gnvestigative records) and #3 (medical

 

production of the requested documents and denied the motion without
prejudice on August 12, 2019, noting that the federal rules required
discovery requests to first be served on the opposing party before bringing
a motion to compel. (Doc. 25.) It is not clear whether the plaintiff's
requests were served upon the defendants contemporaneously with their
submission to the Court for filing, or if service followed entry of our Order.
Regardless, the defendants do not challenge the fact or manner of service.

3 Notably, the defendants did not state that they did not have a copy
of the deposition transcript in their possession.

_4-
records) to which the defendants have raised no objection in their
discovery responses. In response to the plaintiff's motion, the defendants
argue that the matter is moot because the responsive documents have in
fact been made available for inspection by the plaintiff.

In his reply, the plaintiff states that he has not received the
promised documents, but rather only a letter from defense counsel
advising him that responsive documents were forwarded to his
institution for review. The letter itself, attached as an exhibit to both the
plaintiffs reply and the defendants’ subsequent sur-reply, states in

relevant part:

Please note that the documents referenced in the
responses are not enclosed. The documents have been
forwarded to your institution for review. In order to
inspect the documents identified in this response, you
must submit a DC-135 Inmate Request to Staff Member
form addressed to the Superintendent’s Assistant. The
Superintendent's Assistant will then arrange a
mutually convenient time and place for you to review
the responsive discovery. If you have sufficient funds in
your inmate account, you may, at your cost, obtain
copies of any of the written documents produced at that
time. For security reasons, you will not be permitted
copies of the video.

(Doc. 29, at 5; Doc. 32-4.)

The plaintiff asks us to compel the defendants to deliver a copy of
all responsive documents directly to him. But Rule 34 does not require a
responding party to furnish the requesting party with copies for his own
use, but merely “to produce and permit the requesting party... to
inspect, copy, test, or sample [any designated documents] in the
responding party’s possession, custody, or control.” Fed. R. Civ. P.
34(a)(1). That is what the defendants have done with these documents,
making them available to him at his place of incarceration for him to
inspect and, at his own expense, to copy. This Court has previously
approved this very same procedure under similar circumstances. See
Hampton v. Wetzel, Civil No. 1:14-CV-1367, 2017 WL 895568, at *2 (M.D.
Pa. Mar. 7, 2017) (The court finds that this method of production
provides inmates with a reasonable amount of time to examine and
inspect requested documents, in accordance with Department of
Corrections|] policies.”); see also Johnson v. Tritt, No. 1:18-cv-203, 2019
WL 2577202, at *3 (M.D. Pa. June 24, 2019); Victor v. Varano, Civil No.
3:11-CV_891, 2012 WL 1514845, at *7—-*8 (M.D. Pa. May 1, 2012);
Quarles v. Palakovich, Civil No. 3:07-CV-1905, 2010 WL 2367675, at * 2
(M.D. Pa. June 9, 2010).

Accordingly, the plaintiff's motion will be DENIED with respect to
requests #2 and #3.

B. Request #1

In request #1, the plaintiff requested “the Defendants|’] prior
disciplinary reports they received.” The defendants objected to this
request because it sought information that was not proportional to the
needs of the case” and because it sought “confidential information, the
release of which could jeopardize the safety and security of DOC
institutions, inmates and staff.”

The plaintiff contends that the defendants’ disciplinary histories
may be relevant insofar as they may “show a pattern of behavior’ by the
defendants that is probative to his claims. In support of their objections,
the defendants note that courts have recognized that “personnel files are
confidential, and discovery should be limited.” Miles v. Boeing Co., 154
F.R.D. 112, 115 (E.D. Pa. 1994). But, although “personnel files often
contain sensitive personal information... and it is not unreasonable to
be cautious about ordering their entire contents disclosed willy-nilly,”
they are not “categorically out-of-bounds.” Regan-Touhy v. Walgreen Co.,

526 F.3d 641, 648—49 (10th Cir. 2008).
Although not all of the defendants’ disciplinary records may be
discoverable, “the scope of such discovery is determined by comparing the
allegations contained in [the] complaint against the nature of the action
addressed by the [disciplinary] files, the cause for any prior complaints
against the [defendants], and the cause for the discipline in any
disciplinary report.” Reid v. Cumberland Cty., 34 F. Supp. 3d 396, 404
(D.N.J. 2013). For example, disciplinary records concerning absenteeism
or tardiness would have no bearing on the claims asserted in this
litigation. On the other hand, prior disciplinary complaints,
investigations, or findings concerning prior incidents involving these
defendants and failure to intervene to protect inmates from violence by
other inmates or staff, incitement or encouragement of violence or threats
of violence against inmates by other inmates or staff, or retaliation or
threats of retaliation against inmates for filing grievances or otherwise
reporting assaultive conduct by inmates or staff would be clearly relevant
to the claims raised by this plaintiff.

Accordingly, the defendants’ objection is SUSTAINED in part and
OVERRULED in part, and the plaintiffs motion is GRANTED in part

and DENIED in part with respect to request #1. We will direct the
defendants to produce any disciplinary records for defendants Smith or
Kline concerning prior incidents involving failure to intervene to protect
inmates from violence by other inmates or staff, incitement or
encouragement of violence or threats of violence against inmates by other
inmates or staff, or retaliation or threats of retaliation against inmates
for filing grievances or otherwise reporting assaultive conduct by inmates
or staff. The defendants may redact any confidential information from
the produced documents, provided they also serve a contemporaneous
privilege log describing the nature of the redacted information and the
basis for its redaction.

C. Request #4

In request #4, the plaintiff seeks production of the transcript of a
deposition taken in this case on July 30, 2019. The defendants object that
the document is in the possession of a third party—the stenographer—
and any request for a transcript should be made directly to the
stenographer who recorded the deposition testimony. The defendants do
not dispute that they took the plaintiffs deposition in this case on that
date, or that they are in possession of a copy of the requested deposition

transcript.
The plaintiff has been granted in forma pauperis status in this case.

As the Third Circuit has observed:

The in forma pauperis statute, 28 U.S.C. § 1915, permits
the waiver of prepayment of fees and costs for in forma
pauperis litigants, see 28 U.S.C. § 1915(a), and allows
for payment by the United States of the expenses of
“printing the record on appeal in any civil or criminal
case, if such printing is required by the appellate court,”
and of “preparing a transcript of proceedings before a
United States magistrate in any civil or criminal case, if
such a transcript is required by the district court,” 28
U.S.C. § 1915(b). There is no provision in the statute for
the payment by the government of the costs of deposition
transcripts, or any other litigation expenses, and no
other statute authorizes courts to commit federal
monies for payment of the necessary expenses in a civil
suit brought by an indigent litigant.

Tabron v. Grace, 6 F.3d 147, 158-59 (3d Cir. 1998).

The plaintiff has not requested the Court to authorize federal funds
to pay to furnish him with the requested deposition transcript, but rather
that the defendants produce a copy of the deposition transcript in
discovery, at no expense to him. As the Third Circuit has recognized:

[A]s part of the inherent equitable powers of the district
court in supervising discovery, a district court may,
under some circumstances, exercise its discretion to
order an opposing party to pay for or to provide copies of
deposition transcripts for an indigent litigant as a

condition precedent to allowing that party to take
depositions.

-10-
Id. at 159. This Court has previously recognized, as a general rule, that
“[clivil litigants generally bear their own deposition expenses initially. A
defendant is not required to advance the plaintiff's deposition expenses
merely because the plaintiff is unable to pay for such costs and fees.”
Badman v. Stark, 139 F.R.D. 601, 606 (M.D. Pa. 1991) (citation and
footnote omitted). But the instant request does not concern expenses to
be incurred by an indigent plaintiff seeking to take a deposition. Here,
the indigent plaintiff merely seeks a copy of a stenographic transcript of
discovery proceedings conducted by the defendants, for which they have
already paid stenographic fees. “Such a request is not at all unreasonable;
the usual practice is for ‘the other side’ to be given a copy of a deposition
scheduled by the opponents, once it has been transcribed.” Jd. at 606; see
also Davis v. Pa. Dep’t of Corrs., Civil Action No. 1:16-cv-00515, 2018 WL
2292755, at *3 (M.D. Pa. May 18, 2018).

Accordingly, the defendants’ objection is OVERRULED, and the
plaintiffs motion is GRANTED with respect to request #4. We will direct
the defendants to furnish the plaintiff with a copy of the transcript of the
deposition of the plaintiff taken by the defendants in this case on July 30,

2019.

-1l1-
III. CONCLUSION

For the foregoing reasons, the plaintiff's motion to compel (Doc. 26)

is GRANTED in part and DENIED in part.

An appropriate Order follows.

Dated: November 3 , 2019 Serpe Fix y Pr
CSOSEPH F. SAPORITO’ JR.

United States Magistrate Judge

-12-
